321 P.2d 390 (1958)
William Donald MILLER, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-12541.
Criminal Court of Appeals of Oklahoma.
January 22, 1958.
*391 Elmore A. Page, Tulsa, for plaintiff in error.
Mac Q. Williamson, Atty. Gen., for defendant in error.
BRETT, Presiding Judge.
Plaintiff in error, William Donald Miller, was charged by information in the Superior Court of Comanche County, Oklahoma, with the alleged crime of falsely representing his address upon the receipt of two ounces of terpin hydrate with codeine in violation of the provisions of 63 Ohio St. 1951 § 409. He was tried by a jury, convicted, and sentenced to five years in the state penitentiary as provided in 63 O.S. Supp. 1953 § 420. Judgment and sentence were entered accordingly, from which this appeal has been perfected.
The case was argued orally, but no briefs were filed. We have examined the record and find that the evidence is sufficient to support the conviction. The defendant raises several questions in his motion for new trial, alleging the trial court had committed reversible error in several particulars, but he supports none of these with citations of authority.
In the absence of citation of authorities to the contrary, we are compelled to presume the trial court acted correctly in said matters. An examination of the record discloses no fundamental error prejudicial to the rights of the defendant. Furthermore, counsel for plaintiff in error must not only assert error, but must support contentions by argument and citation of authorities. Otherwise, where it appears the defendant was not deprived of any fundamental rights, the Court will not search for authorities to support asserted error. Cope v. State, 15 Okla. Crim. 437, 177 P. 920.
Nevertheless, we are of the opinion the maximum penalty for the offense herein charged of five years is excessive, and the same is accordingly modified to three years in the penitentiary. 22 Ohio St. 1951 § 1066. As so modified, the judgment and sentence is affirmed.
POWELL and NIX, JJ., concur.